Citation Nr: 1748758	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-28 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1984 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2016 decision, the Board remanded the Veteran's issue on appeal for additional development. It has now returned to the Board for appellate consideration. 


FINDING OF FACT

The competent and probative evidence is at least in relative equipoise as to whether the Veteran's current sleep apnea had its onset during his period of active service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea. 

As the issue decided herein is granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed further. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

After review of the record, the Board finds that the criteria for service connection for sleep apnea have been met. 

The Veteran was diagnosed with obstructive sleep apnea in 2010 via a polysomnography. See Private Medical Treatment Records August 2010. Thus, the Board finds competent evidence that the Veteran has or had obstructive sleep apnea during the pendency of his appeal. 

The Veteran also presented competent lay testimony concerning the incurrence or aggravation of his disability in service. He explained that during service he had the following problems: memory loss, disturbed sleep, frequently getting up at night, and snoring. See Veteran Statement August 2011. The Veteran also stated that he would periodically wake up feeling as if he was not getting any air. See VA Examination October 2016 at 2. During service, the Veteran did not share a room with anyone, but the lack of contemporaneous lay testimony from others throughout the Veteran's time in service is not fatal to his claim. His friends had told him he snored in 2002 and 2005. The Veteran married in 2008, and his wife told him of the severity of his snoring problems. The Veteran has consistently had snoring problems dating back to his time in service. The Board finds competent and credible lay evidence exists that the Veteran's sleep apnea began in service. 

In the October 2016 VA examination, the examiner addressed the etiology of the Veteran's sleep apnea. The examiner opined that it was less likely than not that the Veteran's sleep apnea was caused by service itself and that there was insufficient evidence for service connection. See October 2016 VA Examination. However, the examiner also explained that the Veteran's symptoms of "snoring and memory problems reported during service may have been manifestations of undiagnosed sleep apnea . . ." Id. The examiner noted that it was possible that the Veteran's sleep apnea occurred during service. Id. 

In weighing the October 2016 VA examination in concert with the other relevant competent evidence of record, the Board finds the evidence addressing the etiology of the Veteran's sleep apnea to be at least in equipoise as to whether the disability was incurred or began during the Veteran's active duty service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that all three service connection elements are met and service connection for sleep apnea is warranted.  Gilbert, 1 Vet. App. at 53-54.


ORDER

Service connection for sleep apnea is granted. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


